Citation Nr: 0605092	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  96-02 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals, 
carcinoma of the jejunum with resultant resection of the 
small intestine, postoperative, currently rated as 40 percent 
disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION


The veteran served on active duty from December 1949 to 
December 1953, and from February 1954 to December 1955.

This case initially came to the Board of Veterans' Appeals 
(the Board) from rating decisions rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in June 1991 and April 1995.   The 
VARO now with jurisdiction is Roanoke, Virginia.

In the June 1991 decision, the RO denied the veteran's claims 
of entitlement to an increased rating for residuals of 
adenocarcinoma of the jejunum with resection of the small 
intestine, currently evaluated as 40 percent disabling, and 
denied entitlement to a total rating for compensation 
purposes due to individual unemployability.  The April 1995 
decision denied the veteran's claim of entitlement to service 
connection for sinus disease with bilateral nasal polyps 
secondary to mustard gas exposure, and found no clear and 
unmistakable error in the RO's March 28, 1957, decision 
reducing his evaluation for post operative adenocarcinoma of 
the jejunum from a 100 percent rating to a 40 percent rating. 
The veteran subsequently perfected appeals of these 
decisions, and the appeals were merged into a single appeal.

In a February 1998 Board decision, it was noted that the 
veteran had raised a number of other disabilities claimed to 
be secondary to his service-connected residuals of 
adenocarcinoma of the jejunum with resection of the small 
intestine.  He had alternatively asserted that he had a 
number of disabilities all secondary to alleged exposure to 
mustard gas during service.  The Board did not identify these 
as pending appellate issues, per se, but held that the nature 
of those remained unclear; and in the Introduction section of 
the decision, directed that the RO should contact the veteran 
and have him clarify what, if any, claims he was making with 
regard to these disabilities, and the RO should take the 
appropriate adjudicative action based on the veteran's 
response.

In the February 1998 decision, the Board also found that the 
RO's March 28, 1957, decision reducing the veteran's 
evaluation for his service-connected status post-operative 
adenocarcinoma of the jejunum with resection of the small 
intestine was not clearly and unmistakably erroneous (CUE); 
and denied entitlement to service connection for sinus 
disease with bilateral nasal polyps secondary to mustard gas 
exposure.  This resolved those issues on appeal.

In the Board's February 1998 decision, the veteran's claims 
of entitlement to an increased rating for residuals of 
adenocarcinoma of the jejunum with resection of the small 
intestine and entitlement to a TDIU were remanded.  The 
requested action on those issues was undertaken, the RO 
continued to deny the claims; a SSOC was issued; and the case 
was returned to the Board for appellate review.   

In the meantime, the veteran appealed the February 1998 Board 
decision with regard to all issues.  The United States Court 
of Veterans Appeals (Court), affirmed the Board's February 
1998 decision on the CUE claim and service connection for 
sinus polyps, but remanded a long list of issues to the Board 
so that the Board could remand them back to the RO for 
adjudication.  These issues were entitlement to service 
connection for hypertension, irritable bowel syndrome (IBS), 
cerebral brain hemorrhage, anxiety disorder, an organic brain 
condition, diverticulitis, colon polyps, gastritis, scarred 
lungs, presbycusis, blood clots, dementia, helicobacter 
pylori, impotence and depression all alleged as secondary to 
mustard gas exposure.

Pursuant to the Order of the Court, the 15 issues referred 
back to the RO by the Board in the February 1998 decision 
were "reasonably raised" by the record and as such had to be 
adjudicated and could not be ignored.  Suttman v. Brown, 5 
Vet. App. 127, 132 (1993).  Accordingly, in a decision in 
January 2001, the Board remanded those issues pursuant to the 
Judgment and the instructions contained in the Order.

In the January 2001 decision, the Board directed that the RO 
should take appropriate action to adjudicate the veteran's 
claims of entitlement to service connection for all of these 
disabilities claimed as secondary to mustard gas exposure.  
The RO was to ensure adherence to VCAA and all other 
adjudicative requirements.  Thereafter, the case was to only 
be returned to the Board if the veteran perfected an appeal 
by filing a timely Notice of Disagreement and Substantive 
Appeal.  The veteran did not perfect an appeal on those 
issues and they are not part of the current appeal.

However, the issues shown on the front cover of this decision 
remained following the requested development from February 
1998.  Unfortunately, there were some unresolved medical 
questions in that regard, so the case had to be again 
remanded for a medical opinion.  This was done in a decision 
by the Board in April 2005, the substantive details of which 
will be reviewed below.

In the interim, the veteran's daughter had asked that a 
hearing scheduled on the pending issues be cancelled; that 
request in writing is in the file.  

On January 31, 2006, a Veterans Law Judge granted the 
veteran's motion to advance the case on the docket due to his 
advancing age, pursuant to 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to support an equitable resolution of the pending 
appellate issues at this time.

2.  The veteran's intestinal cancer has been "cured" since 
the mid-1950's; he has no current functional incapacitations 
or symptomatic residuals.  

3.  The veteran's service-connected disability alone does not 
now reasonably render him unable to work.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for residuals, carcinoma of the jejunum with resultant 
resection of the small intestine, postoperative, are not met.  
38 U.S.C.A. 1155; 38 C.F.R 3.321, 4.7, Part 4, Diagnostic 
Code 7328-7343 (2005).

2.  The criteria for a TDIU are not met.  38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107. The legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
These regulations establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the RO notified the veteran of the 
information and evidence not of record that was necessary to 
substantiate his claims in repeated letters.  They notified 
the veteran that VA would obtain all relevant evidence in 
support of his claim.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  And all of these directions we restated in the 
Board's remand and subsequent SSOC and communications to him 
and his daughter through the VA medical facilities and the 
RO.

Additionally, the RO notified the veteran of the reasons why 
he was not entitled to increased compensation to include a 
TDIU in SOC and SSOCs which also fully provided the laws and 
regulations pertaining to entitlement to the benefits sought, 
and included a detailed explanation as to why the veteran had 
no entitlement under any (new or old) applicable laws and 
regulations based on the evidence provided.  The duty to 
notify the veteran has been satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103.  The Board finds no 
prejudice to the veteran.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The veteran was informed of the evidence 
necessary to substantiate his claim.  The provisions of VCAA 
have been substantially complied with, and no useful purpose 
would be served by delaying appellate review of this claim 
for further notice of VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO requested and obtained the veteran's medical records, 
has obtained VA treatment records and private medical 
records, and the veteran has submitted private medical 
treatment records in support of his claim.  And in addition 
to all up-dated VA clinical records, a current, definitive, 
responsive medical expert opinion has been obtained pursuant 
to the Board's remand.

The veteran does not allege that there are any other records 
including in VA's possession or any other federal department 
or agency.  38 U.S.C.A. § 5103A(b).  Additional examination 
has been undertaken, as noted above.  See 38 U.S.C.A. § 
5103A(d).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to these issues is required to comply 
with the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 
and 5103A; 38 C.F.R. § 3.159.

The Board would also note that from the outset, the primary 
purpose of the appeal has been for the veteran to be found to 
be entitled to service connection for other disabilities, all 
issues which have been resolved at the RO level and are not 
properly on appeal; and entitlement to a TDIU.  The veteran 
is quite old, and it is simply unnecessary to prolong this 
appeal any longer.  To remand the case further at this point 
for such development would be unproductive and not in his 
best interests.

Criteria

Disability evaluations are determined by the application of a 
Schedule of Ratings (Schedule) which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
right knee disability.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue, except as 
outlined below.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A specific diagnostic code in the VA Schedule for Rating 
Disabilities (Rating Schedule) does not exist for bowel 
obstruction, or the residuals thereof; as such, the veteran's 
disability has been rated by analogy. Unlisted conditions are 
rated by analogy to a listed condition with similarly 
affected functions, anatomical localization, and 
symptomatology. 38 C.F.R. § 4.20 (2005). This disorder has 
been rated pursuant to the rating criteria found at 38 C.F.R. 
Part 4, Diagnostic Codes 7399 and 7328 (2005).

Under Diagnostic Code 7328, a 60 percent rating is 
appropriate with marked interference with absorption and 
nutrition, manifested by severe impairment of health 
objectively supported by examination findings including 
material weight loss.  With definite interference with 
absorption and nutrition, manifested by impairment of health 
objectively supported by examination findings including 
definite weight loss, a 40 percent rating will be assigned.  
Finally, if there are symptomatic residuals with diarrhea, 
anemia and inability to gain weight, a 20 percent rating is 
warranted. 38 C.F.R. Part 4, Diagnostic Code 7328 (2005).  

Diagnostic Code 7328 directs the evaluator to Diagnostic Code 
7301 when residual adhesions constitute the predominant 
disability.  Under Diagnostic Code 7301, a 10 percent 
evaluation is warranted where there is pulling pain on 
attempting to work or on movement of the body, or occasional 
episodes or colic pain, nausea, vomiting, or constipation, 
diarrhea, or abdominal distention; a 30 percent rating 
requires partial obstruction.  38 C.F.R. Part 4, Diagnostic 
Code 7301 (2005).

Malignant neoplasms of the digestive system, exclusive of 
skin growths, are rated in accordance with 38 C.F.R. § 4.114, 
DC 7343.  A 100 percent schedular rating is warranted for 
such a disorder and shall continue beyond the cessation of 
any surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by a mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local recurrence or metastasis, rate on 
the residuals.

The residuals of the resection of the large intestine are 
rated in accordance with 38 C.F.R. § 4.114, DC 7329.  A 10 
percent rating is warranted for slight symptoms, while a 20 
percent rating is warranted for moderate symptoms.  Where 
residual adhesions constitute the predominant disability, the 
disability is to be rated under 38 C.F.R. § 4.114, DC 7301.  
See Note following 38 C.F.R. § 4.114, DC 7329.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2005).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the purposes of establishing a single disability 
evaluated at 60 percent, disabilities with a common etiology 
may be combined.  38 C.F.R. § 4.16(a). Etiology refers to the 
causes or origin of a disease or disorder.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 585 (28th ed. 1994). 

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2005).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances. Thus, the 
criteria include a subjective standard. It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
2002).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2005).  

Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra- 
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

Factual Background and Analysis

As noted in the prior Board remand, a great deal of evidence 
is now associated with the multi-volume claims file, and the 
RO has made a concentrated effort to acquire all available 
clinical records that may be available.  Pursuant to the 
remand, the RO has acquired additional VA clinical records 
and medical expert opinion.

It is clear that the veteran experiences a number of 
disabilities of both physical and mental nature at present 
and is significantly disabled by them in the aggregate.  He 
is unemployed.  

The 40 percent rating assigned for the veteran's residuals, 
carcinoma of the jejunum with resultant resection of the 
small intestine, postoperative, has been in effect for many 
years (since 1955), and is now protected.  However, he has no 
other service-connected disabilities, so the TDIU issue rests 
on the issue of rating his gastrointestinal problems.

As noted in the prior Board remand, a VA medical opinion was 
of record which clarified that the cancer which initially 
required the veteran's bowel surgery is "cured".  However, 
there remained the issue as to what, if any, of his numerous 
other gastrointestinal symptoms may or may not be related to 
his initial in-service surgery and residuals thereof.  With 
that in mind, the case was specifically remanded for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If there is any evidence not yet 
in the file that relates to his 
gastrointestinal problems and 
particularly establishes any association 
between his cancer surgery involving the 
bowel and current gastrointestinal 
problems, he should provide that 
evidence, and the RO should assist him as 
required.

2.  The case should be submitted for 
review by a VA physician with expertise 
in gastrointestinal disorders to review 
the entire file, and to render a written 
determination as to the following: (a) 
what is the nature of all current 
residuals of carcinoma of the jejunum 
with resultant resection of the small 
intestine, postoperative; (b) what are 
the specifics of all of the veteran's 
other gastrointestinal problems, the 
diagnoses, and probable etiologies, if 
identifiable; and (c) is there any 
relationship between problems 
precipitated by his cancer surgery that 
may have in any way impacted on those 
cited in (b) [including but not limited 
to pursuant to 38 C.F.. 3.310 and Allen, 
op. cit].  

The examiner should detail his responses 
so that all aspects of the claim are 
addressed, and should then opine as to 
the following: (d) what is the relative 
impact these gastrointestinal 
disabilities alone (as they are 
associable with his service-connected 
disability only) may have had on the 
veteran's ability to work particularly, 
if determinable, as compared to other 
nonservice-connected disabilities and 
factors.  

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory, a SSOC should be issued 
to include all pertinent evidence and 
regulations including VCAA, 38 C.F.R. 
§ 3.310 and pursuant to Allen.  The 
veteran and his representative should be 
afforded the opportunity to respond, and 
the case should then be returned to the 
Board for further appellate review.  The 
veteran need do nothing further until so 
notified.

The additional VA records were obtained, a medical opinion 
was recorded, a SSOC was issued, and the case has been 
returned to the Board.

VA clinical records from 2004 and 2005 are now in the file 
showing that the 74 year old veteran had a prior medical 
history of:

(a)denocarcinoma of the jejunum status 
post resection of 42 cm. of his jejunum 
in 9/1/55.  Several episodes of small 
bowel obstruction, hypertension, diabetes 
mellitus and probable stroke (he was 
referred for evaluation of the 
adenocarcinoma)...About 1.5 years prior to 
his resection the patient experienced 
abdominal pain.  It was finally diagnosed 
that he had an obstruction and underwent 
a resection.  Histology revealed that the 
adenocarcinoma extended through the bowel 
wall layer to the peritoneal fat and 
there was probable lymph node 
involvement.  He did not receive any 
further treatment after the surgery...Since 
that time, he did have a couple of 
episodes of small bowel obstruction.  The 
patient has had colonoscopies done in 
Florida and polyps were identified.  The 
histology was not able to be confirmed by 
the records he provided.  He has no 
history of polyps in the family...

The VA examiner in March 2004 noted that:

This (adenocarcinoma) is rare to have any 
type of malignancy in the small bowel.  
However, the patient survived.  This is 
truly a non issue at this point as he has 
a cure....He does not demonstrate any 
further polyps....His last colonoscopy was 
approximately 5 years prior with negative 
polyp findings.

The examiner noted that should he develop further polyps 
further study could be undertaken, but absent such findings, 
this was not required.

The VA medical facilities contacted the veteran's daughter 
for additional records.

An addendum examination and opinion was obtained from a VA 
medical expert, dated in May 2005, who had the entire file 
for review.  The opinion was as follows:

Diagnosis of adenocarcinoma of the 
jejunum, status post resection of 42 cm. 
of his jejunum in 9/1/55, which resulted 
in a cure.  He has had no recurrence of 
the cancer since that time.  The veteran 
has had a couple of episodes of small 
bowel obstruction...colonoscopies done in 
Florida and polyps were identified...It is 
this examiner's opinion that there are no 
residuals of carcinoma of the jejunum 
with resultant resection of the small 
intestine.  There are no other diagnoses 
related to his gastrointestinal tract at 
this time and no further workup is 
necessary unless further testing reveals 
any abnormalities.  Other than 
hospitalization for episodes of small 
bowel obstruction, there was no effect on 
the veteran's ability to work.  (emphasis 
added)  
 
The Board would note that other than the post operative 
residuals of his cancer surgery in 1955, there are no other 
service connected disabilities.  

He has had absolutely no signs of cancer recurrence and has, 
as has been opined on numerous occasions, received a cure in 
that regard.  

Since the several instances of prior bowel obstruction for 
which he received immediate contemporary care, he has had no 
significant functional symptoms from the disability.  

He had been rated as 40 percent disabled since 1955 and that 
is protected.  Regardless of whatever code may be used in 
rating his disability, there is no evidence of functional 
disability in excess of that now assigned the 40 percent 
rating.  

Specifically, there is no evidence whatsoever of marked 
interference with absorption and nutrition, manifested by 
severe impairment of health objectively supported by 
examination findings including material weight loss; or 
definite interference with absorption and nutrition, 
manifested by impairment of health objectively supported by 
examination findings including definite weight loss, as would 
be required for an evaluation in excess of 40 percent.  

Finally, while he is unemployed, the veteran's sole service-
connected disability, rated as 40 percent disabling, does not 
cause him to be unable to work, and a TDIU is not reasonably 
warranted.



ORDER

An increased rating for residuals, carcinoma of the jejunum 
with resultant resection of the small intestine, 
postoperative, currently rated as 40 percent disabling, is 
denied.

Entitlement to a TDIU is denied.  




	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


